Citation Nr: 0120100	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1944 to May 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied a rating in 
excess of 10 percent for service-connected hemorrhoids.  The 
veteran entered notice of disagreement with this decision in 
December 1998; the RO issued a statement of the case in 
January 1999; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in April 1999. 


FINDINGS OF FACT

1.  All evidence necessary for resolution of the claim for 
increased rating for hemorrhoids has been obtained.

2.  The veteran's internal and external hemorrhoids are 
manifested by large, tender, fibrotic external hemorrhoids 
and prominent internal hemorrhoids with intermittent 
bleeding; his hemorrhoids are not manifested by persistent 
bleeding with secondary anemia, or fissures.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.114, Diagnostic Code 7336 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  The veteran has been 
afforded VA rectum and anal examinations in July 1998 and 
June 2000.  In the rating decision, statement of the case, 
and supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish a rating in 
excess of 10 percent for hemorrhoids, including on an 
extraschedular basis.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all treatment 
records or other evidence which might be relevant to the 
veteran's claim, and the veteran has not identified any 
additional treatment records or other evidence which have not 
been obtained.  Accordingly, no further notice to the veteran 
or assistance in acquiring additional evidence is required by 
the new statute.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two ratings should be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the service-connected 
hemorrhoids at issue here, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to the disability at issue.  Where 
entitlement to compensation has already been established and 
an increase in the assigned rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Diagnostic Code 7336 provides that for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
warranted.  Where there is persistent bleeding and with 
secondary anemia, or with fissures, a 20 percent rating is 
warranted.  38 C.F.R. § 4.114.

In this veteran's case, service connection for external 
hemorrhoids was established effective from May 1946.  A 
noncompensable rating was in effect from May 1946 until 
August 1994, with a 10 percent rating in effect since then.  
In February 1998, the veteran filed for an increased rating, 
contending that his symptoms had progressively increased in 
severity.  In his substantive appeal, the veteran wrote that 
he bled often and felt weak at times.  The veteran's 
representative contends that, although the veteran's 
hemorrhoids show no signs of anemia or fissures, an increased 
rating is warranted in accordance with 38 C.F.R. § 4.7 
because the veteran has persistent ("constant") bleeding. 

The evidence reflects that in service the veteran experienced 
itching, burning, and occasionally bleeding hemorrhoids.  He 
underwent a hemorrhoidectomy and excision of anal polyp in 
1947, and a subsequent hemorrhoidectomy in about 1960.  
Effective from August 1994, the rating was increased to 10 
percent based on evidence of record which showed large 
bleeding internal and external hemorrhoids, and complaints of 
weakness and fatigue. 

In June 1997, the veteran underwent a flexible sigmoidoscopy 
at a VA medical facility.  The impression was sigmoid polyp 
and internal hemorrhoids.

The more recent evidence reflects that, at a VA examination 
in July 1998, the veteran reported that he experienced 
bleeding 2 to 3 times per week and used suppositories.  
Physical examination revealed large thrombosed and fibrotic 
hemorrhoids at 12 o'clock and 2 o'clock, but was negative for 
signs of anemia or fissures.  The diagnosis was large and 
tender fibrotic bleeding external hemorrhoids.  A January 
1999 VA operation report reflects findings of Grade II 
internal hemorrhoids of the rectum and external hemorrhoids 
of the anus.  

At a personal hearing at the RO in May 2000, the veteran 
testified in relevant part as follows: his hemorrhoids were 
painful at times; his hemorrhoids bled sometimes twice a 
week; he was not taking any medications; and he had undergone 
two hemorrhoid surgeries, in 1947 and 1958 or 1960. 

At a VA compensation examination in June 2000, the veteran 
reported a history of hemorrhoidectomies in 1947 and 1960, 
with multiple bandings, the last occurring in June 1997, that 
2 to 3 times per week he experienced bright rectal bleeding 
after bowel movements, and had done so for many years, with 
no perianal pain, and that he was not currently using 
suppositories.  Examination of the rectum revealed a single 
hemorrhoid superiorly, with no masses or bleeding, and no 
signs of anemia.  The diagnosis was hemorrhoids, status post 
surgeries times two and multiple banding procedures, with 
intermittent rectal bleeding for many years.  The examiner 
noted that the veteran refused further surgeries.  

At a personal hearing in May 2001 before the undersigned 
member of the Board, sitting in New York, the veteran 
testified in relevant part as follows:  his hemorrhoids were 
painful at times, like a burning sensation; they bled 2 to 3 
times per week, sometimes daily for short periods of time; he 
was not taking any medications for hemorrhoids; he had 
undergone two hemorrhoid surgeries; he had to leave a job; 
and he was not being seen on a regular basis for hemorrhoids.  

The evidence reflects that the veteran's service-connected 
internal and external hemorrhoids are currently manifested by 
large, tender, fibrotic external hemorrhoids with 
intermittent bleeding and nonbleeding prominent internal 
hemorrhoids.  The evidence does not demonstrate that the 
bleeding is "persistent."  The June 2000 VA examination 
report characterized the rectal bleeding 2 to 3 times per 
week as "intermittent."  

Even assuming, arguendo, that bleeding 2 to 3 times per week 
constituted "persistent" bleeding, the evidence does not 
demonstrate that the veteran's hemorrhoids are manifested by 
secondary anemia, or by fissures.  The evidence reflects that 
the hemorrhoids are fibrotic, but the July 1998 and June 2000 
VA examinations specifically found no signs of anemia or 
fissures.  For these reasons, the Board must find that the 
schedular criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7336.

The Board has considered the doctrine of benefit of doubt 
with regard to the veteran's claim for increased rating.  
Because the preponderance of the evidence is against the 
veteran's claim, however, there is not an approximate balance 
of positive and negative evidence on the merits to warrant an 
increased rating.  38 U.S.C.A. § 5107(b); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).  The Board has considered the veteran's hearing 
testimony.  It is credible insofar as he testified concerning 
his symptoms of hemorrhoids and belief in the merits of his 
claim.  He is not competent, however, to provide a medical 
opinion.

Finally, with respect to the assignment of a higher rating on 
an extraschedular basis, the Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board has considered the 
history of the veteran's hemorrhoid disability, the current 
clinical manifestations, and the effect this disability may 
have on the earning capacity of the veteran under 38 C.F.R. 
§§ 4.1 and 4.2, but finds that there has been no showing by 
the veteran that his service-connected hemorrhoids have 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  The 
veteran has undergone multiple banding procedures, the most 
recent of which was in 1997, prior to his current claim for 
increased rating.  The previous hemorrhoidectomies which the 
veteran referenced were in 1947 and about 1960.  Current 
treatment does not even include the use of suppositories.  
The veteran is examined periodically, but has not been 
hospitalized since 1997.  While the veteran indicated at the 
May 2001 Board hearing that he had to retire early from his 
job, the reason for termination is unclear from the records 
and is not stated in his testimony.  The Board notes that the 
veteran has, or has had, various non-service-connected 
disabilities, including skin disease, hand injury, marginal 
blepharitis, and colonic polyps.  In the absence of such 
factors of marked interference with employment or frequent 
periods of hospitalization associated with service-connected 
hemorrhoids, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An appeal for an increased rating in excess of 10 percent for 
hemorrhoids is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

